        Case 2:20-cv-03457-GJP Document 13 Filed 08/19/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


CHARLES ROSS, in his capacity as an
heir of Nathan Ross, Sr.
                      Plaintiff,                     CIVIL ACTION
                                                     NO. 20-3457
       v.

ALLEN R. BROWN,
                     Defendant.


                                    ORDER

      AND NOW, this 19th day of August, 2021, it is ORDERED that this action is

DISMISSED without prejudice on forum non conveniens grounds.

      The Clerk of Court shall mark this case as CLOSED.



                                            BY THE COURT:



                                            /s/ Gerald J. Pappert
                                            GERALD J. PAPPERT, J.
